Citation Nr: 0715908	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-38 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a residual scar from a left knee laceration.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to May 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for a scar 
as a residual of left knee laceration, evaluated as 
noncompensable, effective April 15, 2002.  

A September 2004 rating decision granted an increased initial 
evaluation of 10 percent for the residual left knee scar.  
Despite the grant of this increased evaluation, the veteran 
has not been awarded the highest possible evaluation.  As a 
result, he is presumed to be seeking the maximum possible 
evaluation and his claim remains in appellate status.  A.B. 
v. Brown, 6 Vet. App. 35 (1993).  

In his November 2004 Form 9 (substantive appeal) the veteran 
disagreed with the effective date of the 10 percent 
evaluation assigned for the left knee scar.  In August 2006 
the RO issued a statement of the case (SOC) on the issue of 
entitlement to an earlier effective date for the evaluation 
assigned to the service connected residual scar from the left 
knee laceration.  The veteran did not submit a substantive 
appeal regarding this issue and it has not been certified for 
appellate consideration.  Thus, this issue is not before the 
Board.  38 C.F.R. § 20.200 (2006).  

A March 2005 rating decision granted service connection for 
chondromalacia, left knee, status post injury, with minimal 
osteoarthritic changes.  In an August 2005 letter the veteran 
stated that he still took exception to two issues, the fact 
that nerve damage and sensitivity, muscle and tendon 
weakness, and lack of mobility of the kneecap had not been 
considered, and that he had not been awarded a 10 percent 
disability evaluation from May 1971.  In October 2005 the RO 
informed the veteran that his August 2005 statements had not 
been accepted as a notice of disagreement (NOD) because he 
did not identify the issues with which he disagreed.  He was 
asked to submit an NOD identifying which issues he wanted to 
appeal.  The veteran did not respond.    

In February 2007 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's left knee scar was evaluated at VA examination 
in December 2004.  The veteran is entitled to a new VA 
examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

At the December 2004 VA examination, the veteran described 
his current symptoms regarding the left knee scar as 
sensitivity to touch.  The functional impairment caused by 
the scar was described as "touching."  Examination revealed 
a level, irregular scar at the left knee medially, and 
anteriorly, measuring 21cm by 1cm.  The examiner noted that 
there was tenderness and disfigurement, but no ulceration, 
adherence, instability, tissue loss, keloid formation, 
hypopigmentation, hyperpigmentation, abnormal texture, or 
limitation of motion.  

At the same examination, the veteran's musculoskeletal 
problems with the left knee were evaluated.  The examination 
report notes that these problems are the result of the same 
in-service motor vehicle accident which caused the service 
connected left knee scar.  In describing the general history 
of his condition, the veteran reported that his left knee was 
painful, tended to lock in place, and gave out, but neither 
he nor the examiner specifically attributed these symptoms to 
either the left knee scar or the musculoskeletal problems.  
The examiner described the functional impairment resulting 
from the musculoskeletal problems in the left knee as an 
inability to work on hand and knees and difficulty going up 
and down stairs and using a ladder.  

At the February 2007 Travel Board hearing, the veteran 
described constant moderate pain in the left knee and 
difficulty going up and down stairs and using a ladder.  He 
reported that he wore a brace and used a cane.  He stated 
that his knee locked up and gave out, and that he had fallen 
because of his knee.  The veteran stated that these symptoms 
were related to his left knee scar, separate from 
chondromalacia of the left knee.  He added that the left knee 
scar was painful when pressure was applied and that he was 
unable to walk for long periods of time.   

In light of the fact that the only functional impairment 
regarding the left knee scar described at the December 2004 
VA examination was touching, the veteran's statements that 
his left knee scar causes locking, giving out, difficulty 
using stairs or ladders, and an inability to walk for long 
periods of time report a worsening of the left knee scar 
disability.  As such, the veteran is entitled to a VA 
examination to evaluate the current severity of his service 
connected disability.   

A determination of the current severity of the veteran's left 
knee scar is especially important in this case because of the 
veteran's separately service connected chondromalacia of the 
left knee, the symptoms of which cannot be used as grounds 
for increasing the evaluation for the left knee scar, as the 
veteran cannot receive additional compensation for the same 
symptoms.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 
Vet. App. 203, 206 (1993) (a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

It does not appear that the veteran has been provided VCAA 
notice on the issue of entitlement to an increased initial 
evaluation for his left knee scar.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that once service 
connection is granted and an effective date and rating have 
been assigned, the claim is substantiated and further VCAA 
notice is not needed.  While the Court's holding in Dingess, 
suggests that such notice is not required, because the 
service connection claim has been substantiated, since the 
claim is being remanded for other reasons, additional notice 
is appropriate.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claim

2.  Schedule the veteran for a VA 
examination of his left knee scar.  The 
examiner should review the claims file 
and note such review in the examination 
report or in an addendum.  

The examiner should provide a description 
of the scar, to include the size of the 
scar in square inches or square 
centimeters.  The examiner should 
indicate whether the left knee scar 
causes any limitation of motion or other 
limitation of function of an affected 
body part.  If so, the examiner should 
describe in detail the limitation(s) and 
extent and severity thereof.  If the left 
knee scar does not cause limited motion 
or other limitation of function of an 
affected body part, the examiner should 
specifically so state.  

In describing the veteran's left knee 
scar, the examiner should, if possible, 
indicate what specific symptoms are 
attributable to the service connected 
left knee scar as opposed to symptoms 
referable to any other service connected 
or non-service connected disability, to 
include chondromalacia of the left knee.  
If it is not possible or feasible to make 
this differentiation, the examiner should 
so state.  

3.  After ensuring the development is 
complete, re-adjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case before 
returning the claim to the Board, if 
otherwise in order.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



